DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-3, 8, 10-11, 14, 18, 20, 23-24, 27, 30-32, 35, 37, 39-40 and 43 are pending.  

Restriction/Election
Applicant’s election without traverse of Group 1 (encompassing claims 1-3, 8, 10-11, 14, 18, 20, 23-24, 27 and 30) in the reply Oct. 28, 2021 is acknowledged.
Claims 31-32, 35, 37, 39-40 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.   
Accordingly, claims 1-3, 8, 10-11, 14, 18, 20, 23-24, 27 and 30 are examined herein.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of Claims 14 and 27 depend from claim 1 and 18, respectively, and recite “where the linearized non-homologous DNA composition is a homogenous DNA composition or a heterogeneous DNA composition.”  “Homogenous” and “heterogenous” are diametric states, with no intermediate state.  DNA compositions must either be homogenous or heterogenous, and the two states represent all possible DNA compositions.  Thus, claims 14 and 27 do not further limit the subject matter of the claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laughery (Laughery et al., New vectors for simple and streamlined CRISPR–Cas9 genome editing in Saccharomyces cerevisiae.  Yeast 2015; 32: 711–720, published Sept. 21, 2015).  Claim 11 is further evidenced by ThermoFisher (ThermoFisher UltraPure™ Salmon Sperm DNA Solution Cat#: 15632011 [Retrieved on Nov 17, 2021]).

Claim 1 recites “a linear non-homologous DNA composition comprising linear DNA in an amount effective to enhance the frequency of insertions and/or deletions (indels) within the 
Laughery teaches a method of cleaving a specific genomic DNA site (TRP1 locus) in a yeast cell (pg 715, para 3-4; fig 3, table 1), which includes introducing into the yeast cell two vectors, one of which encodes the Cas9 endonuclease (pg 715, para 3-4, table 1), and 12.5 – 25 g of salmon sperm DNA (pg 715, para 3).  The final concentration of salmon sperm in the yeast transformation is 0.1 g/l (pg 715, para 3).  Laughery is silent on whether the amount of salmon sperm provided is sufficient to enhance the frequency of insertions and/or deletions (indels) within the genomic DNA.
However, the limitation “in an amount effective to enhance the frequency of insertions and/or deletions (indels) within the genomic DNA” is interpreted as a functional limitation of the linear DNA.  The specification indicates that 0.026 – 0.13 g/l of salmon sperm or a 127 bp oligo (0.9 g and 4.5 g of linear DNA in a total reaction buffer volume of 34.5 l) is effective to enhance the frequency of indels (FIG. 1A; para 287).  As such, a method that uses 0.026 – 0.13 g/l of salmon sperm or ~ 125 bp oligo when delivering the genome editing composition would encompass this limitation.  Therefore, it is inherent to the method of Laughery that the amount of salmon sperm provided was sufficient to enhance the frequency of insertions and/or deletions (indels) within the genomic DNA.

Regarding claim 2, Laughery teaches that the modification of the genomic DNA is a deletion of one nucleotide in the TRP gene (fig 3).



	Regarding claim 14, Laughery teaches using salmon sperm DNA (pg 715, para 3), which according to the specification is a heterogenous DNA composition (para 94).

Regarding claim 11, Laughery’s teachings are recited above as applied to claim 1.  Laughery is silent on whether salmon sperm DNA is inherently single stranded or double stranded DNA.  However, ThermoFisher teaches that salmon sperm DNA is double stranded (FAQs).

Claims 1-3, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ainley (US 2014/0173783 A1, published Jun 19, 2014).  Claim 11 is further evidenced by ThermoFisher (ThermoFisher UltraPure™ Salmon Sperm DNA Solution Cat#: 15632011 [Retrieved on Nov 17, 2021]).

As recited above, a method that uses 0.026 – 0.13 g/l of salmon sperm when delivering the genome editing composition would be encompassed by the limitation of “linear DNA in an amount effective to enhance the frequency of insertions and/or deletions (indels) with the genomic DNA” in claim 1.
Regarding claims 1-3, Ainley teaches a method of introducing a nucleic acid (pDAB105906) encoding a genome editing endonuclease (E32-ZFN, a zinc-finger nuclease) targeted to a specific locus (Figure 1) into a eukaryotic cell (Maize protoplasts, Example 4) using g/l of salmon sperm DNA (36-76 g in a 600 l reaction volume) (Table 4, para 89).  Ainley’s method resulted in 1.5% indel formation (para 90).

	Regarding claim 14, Ainley teaches using 0.06 - 0.13 g/l of salmon sperm (table 4), which according to the specification is a heterogenous DNA composition (para 94).

Regarding claim 11, Ainley’s teachings are recited above as applied to claim 1.  Ainley is silent on whether salmon sperm DNA is inherently single stranded or double stranded DNA.  ThermoFisher teaches that salmon sperm DNA is double stranded (FAQs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Laughery (Laughery et al., Yeast 2015; 32: 711–720) as applied to claim 1 above, and further in view of Zhang (US 9,790,490 B2, filed Dec 18, 2015).
The teachings of Laughery are recited above for claims 1 and 3.  Laughery does not teach that the class 2 CRISPR/Cas endonuclease is a Cpf1, C2c1, C2c3 or a C2c2 polypeptide.  
However, Zhang teaches two different RNA-guided Cpf1 orthologs can target, cleave and create indels in genomic DNA when expressed from a vector in HEK293FT cells (FIG. 101A, C, E).  Zhang also teaches that, like Cas9, Cpf1 is a single-subunit Cas nuclease (FIG. 
It would have been obvious to one skilled in the art to replace the nucleic acid encoding a Cas9 polypeptide of Laughery with the nucleic acid encoding a Cpf1 polypeptide of Zhang because it would have amounted to a simple substitution of one known class II CRISPR/Cas endonuclease with another to yield predictable results.  Both Cpf1 and Cas9 are RNA-guided, single-subunit, class II Cas endonucleases that have similar efficiencies of targeting and cleaving target DNA in cells (Zhang, Fig 7E).  Thus, one would have a reasonable expectation of success of using Cpf1 together with salmon sperm to effectively create indels in target genomic DNA in cells as in Laughery because Cas9 and Cpf1 are used for the same purpose and have the same effect of cleaving target DNA. 

Claims 18, 20, 24, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Laughery (Laughery et al., Yeast 2015; 32: 711–720), in view of Liu (US 2015/0071903 A1, published Mar. 12, 2015, filed Aug 18, 2014) and Doudna (US 20140068797 A1, published Mar. 6, 2014).  Claim 24 is further evidenced by ThermoFisher (ThermoFisher UltraPure™ Salmon Sperm DNA Solution Cat#: 15632011 [Retrieved on Nov 17, 2021]).

Regarding claim 18, the teachings of Laughery are recited above as applied to claim 1.  Laughery does not teach delivering the CRISPR/Cas genome editor as a ribonucleoprotein (RNP) complex.
However, Liu teaches delivery of Cas9:sgRNA ribonucleoprotein complexes to cells (Example 7, specifically para 237) and notes that “[d]elivery of Cas9:sgRNA complexes resulted in genome modification efficiencies as high as 80% with substantially higher specificity compared to standard DNA transfection” (para 230).  Although claim 18 is not so limited to 
However, Doudna teaches that  “To induce DNA cleavage and recombination, or any desired modification to a target DNA, or any desired modification to a polypeptide associated with target DNA, the DNA-targeting RNA and/or the site-directed modifying polypeptide and/or the donor polynucleotide, whether they be introduced as nucleic acids or polypeptides, are provided to the cells” (para 294).  Doudna also teaches “fungi (i.e. yeast) can be transformed with exogenous protein and/or nucleic acid” (para 272).
It would have been obvious to one skilled in the art to replace Laughery’s delivery of nucleic acid encoding Cas9 with Liu’s delivery of the Cas9 RNP complex because it would have amounted to a simple substitution of one known delivery method of a Cas9 endonuclease with another to yield predictable results.  Liu demonstrates that introducing the Cas9:sgRNA RNP into cells is as effective or more effective at editing genomic DNA as the nucleic acids encoding the RNP components (para 230).  Furthermore, Doudna notes the either the editing polypeptides or nucleic encoding the editing polypeptides can be added to yeast to modify DNA (paras 272 and 294).  Thus, one would have a reasonable expectation of success of introducing the RNP complexes of Liu together with salmon sperm to effectively create indels in target genomic DNA in cells as in Laughery because the RNPs and nucleic acid encoding the RNP components are used for the same purpose and have the same effect of cleaving target DNA. 

Regarding claim 20, Liu teaches delivering an RNP with Cas9 and Cas9 guide RNA to a cell (para 237).

Regarding claim 27, Laughery teaches using salmon sperm DNA (pg 715, para 3), which according to the specification is a heterogenous DNA composition (para 94).



Regarding claim 24, the teachings of Laughery, Liu and Doudna are recited above for claim 18.  Laughery is silent on whether salmon sperm DNA is single stranded or double stranded DNA.  However, ThermoFisher teaches that salmon sperm DNA is double stranded (FAQs).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Laughery and Doudna, as applied to claim 18, in further view of Zhang (US 9,790,490 B2, filed Dec 18, 2015).
Regarding claim 18, the teachings of Laughery and Doudna are recited above as applied to claim 18.  Neither Laughery nor Dounda teach a Cpf1, a C2c1, a C2c3, or a C2c2 polypeptide class 2 CRISPR/Cas endonuclease.
Zhang’s teachings are recited above as applied to claim 10.  Zhang also teaches the use of the Cpf1 CRISPR system for genome editing in yeast (col 210, lines 36-38).  Zhang additionally teaches that the Cpf1 CRISPR system can be “delivered into the cell as a protein or as a nucleotide sequence encoding it. Delivery to the cell as a protein may include delivery of a Ribonucleoprotein (RNP) complex, where the protein is complexed with the multiple guides” (col 153, lines 19-25).  
It would have been obvious to one skilled in the art to replace Laughery’s delivery of nucleic acid encoding Cas9 with Zhang’s delivery of the Cpf1 RNP complex because it would have amounted to two simple substitutions of one known delivery method with another and one known class II CRISPR endonuclease with another to yield predictable results.  Zhang demonstrates Cpf1 and Cas9 have similar efficiencies of targeting and cleaving target DNA in cells (Fig 7E) and Cpf1 can be delivered as an RNP or as a nucleic acid encoding Cpf1 and guide RNA (col 153, lines 19-25).  Furthermore, Doudna notes the either editing polypeptides or 

Conclusion
No claims allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636